Senior Judge MURDOCK
(concurring in the result):
Like my brothers, I am convinced that this case should be affirmed, and I join them in agonizing over the legal issues in this case. The law is historically a conservative discipline. In my view, it is that reluctance to jump on every new legal bandwagon which provides much of the stability essential to making legal life predictable in our society.
The military justice system is a federal legal system, but it is not under the direct jurisdiction of any federal circuit court of appeals. Rather, we look for our binding guidance to the United States Court of Military Appeals and the United States Supreme Court. All other courts are merely persuasive. Just as the various circuit courts of appeals have not agreed on how to apply Bourjaily v. United States, 483 U.S. 171, 107 S.Ct. 2775, 97 L.Ed.2d 144 (1987) and United States v. Inadi, 475 U.S. 387, 106 S.Ct. 1121, 89 L.Ed.2d 390 (1986), so are we free to apply our own honestly determined interpretation of that Supreme Court precedent.
I agree that Bourjaily and Inadi are best read to be fact specific. The critical difference to me is that Bourjaily and Inadi involved recordings of statements made during the pendency of the conspiracy itself. By contrast, in this case we have testimony of Airman Basic Wentz, one of the conspirators, who is reporting in court what he overheard another conspirator, Airman Basic Dillard, say during the pend-ency of the conspiracy. The difference is sizable and significant. In the Bourjaily and Inadi situation, we have recordings of timely information which take the court’s ear into the center of the conspiracy as it was occurring. For this reason, we can presume that it is a fair indication of what was being said, since it was not being prepared by persons who knew they had been caught. In fact, they undoubtedly assumed they would be successful and their conversations would never come to light. In the appellant’s situation, we have after-the-fact testimony being presented by a witness who now knows what the stakes are. The witness knows by the time his testimony is given that he has been caught, he is testifying under a grant of immunity, and that positive testimony may be in his best interest. To me the element of reliability is missing in the present case.
In my view, we should key on these differences and hold that Bourjaily and Inadi do not force our decision in this ease. *718I would hold the testimony to be inadmissible, but find the remaining evidence sufficient to uphold the conviction.
Judge MILLS did not participate.